Citation Nr: 0329194	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating action of the RO that 
denied service connection for Hepatitis C.  A notice of 
disagreement (NOD) was received in November 2001.  A 
statement of the case (SOC) was issued in June 2002, and a 
substantive appeal was received from the veteran later that 
month.


REMAND

Initially, the Board notes that, in a June 2001 letter, the 
RO notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002) and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)) with respect to other claims not on 
appeal.  However, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
issue currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the Department to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO's notice to the veteran must explain that the 
veteran has a full one-year period for response.  See 
38 C.F.R. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the appropriate notice to the veteran and his 
representative, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific additional development of 
the claim on appeal is warranted.  The evidence of record  
includes treatment records from private physicians from 1997 
and later reflecting the veteran's diagnosis of and treatment 
for Hepatitis C, and the May 2002 statement from the 
veteran's private treating physician (R. Douglas Strickland, 
M.D.) that the veteran's service is the most likely cause of 
his Hepatitis C.  However, Dr. Strickland did not provide 
either an evidentiary or medical basis for his opinion.  
Given this evidence, the Board finds that a medical opinion, 
based on examination of the veteran and consideration of his 
documented medical history and assertions, is needed to 
properly adjudicate the claim on appeal.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Hence, 
the RO should arrange for the veteran to undergo an 
appropriate examination to obtain such an opinion.  The 
veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination to information as to the the 
current nature and likely etiology of the 
veteran's Hepatitis C.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any currently diagnosed  
Hepatitis C is the result of injury or 
disease incurred in or aggravated during 
the veteran's active military service.  
In rendering this opinion, the examiner 
should specifically consider and discuss 
the May 2002 statement of R. Douglas 
Strickland, M.D.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



